Title: To James Madison from Peter Kuhn Jr., 27 October 1805 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


          § From Peter Kuhn Jr. 27 October 1805, Genoa. “The present serves to convey you the Bulletins Nos 10 & 11 of the Grand Army of France, which has been addressed to his Serene Highness the Arch Treasurer of the Empire of France by expresses of last night & this afternoon from the French Emperor.
          “Genl. Massina has crossed the Adige and arrived at Vicenza without penetrating further.
          “The Circuitious rout of Bordeaux, which is preferable, (to that of Leghorn) by which I forward my letters makes me diffident in Communicating the political events which occur in this quarter upon the supposition that you receive Sir the same information much earlier from the Consuls at more approximate ports to the United States, to whom certain oppertunities offer.
          “The Mail being upon the eve of Closing, I beg leave to refer you Sir to my Next for a translation of the decree of the Arch-Treasurer relative to the Conduction of the Porto Franco of Genoa.”
        